       Case 5:18-cv-05814-BLF Document 28-1 Filed 11/29/18 Page 1 of 3



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   JACOB M. HEATH (SBN 238959)
     jheath@orrick.com
 3   WILL MELEHANI (SBN 285916)
     wmelehani@orrick.com
 4   JOHANNA L. JACOB (SBN 286796)
     jjacob@orrick.com
 5   ORRICK, HERRINGTON & SUTCLIFFE LLP
     405 Howard Street
 6   San Francisco, CA 94105
     Telephone:    +1-415-773-5700
 7   Facsimile:    +1-415-773-5759
 8   Attorneys for Plaintiff
     POYNT CORPORATION
 9
10
                             IN THE UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
                                      SAN JOSE DIVISION
13

14    POYNT CORPORATION,                        Case No. 5:18-cv-05814 BLF
15                      Plaintiff,              DECLARATION OF WILL
                                                MELEHANI IN SUPPORT OF
16              v.                              PLAINTIFF POYNT
                                                CORPORATION’S
17    INNOWI, INC.,                             ADMINISTRATIVE MOTION TO
                                                FILE UNDER SEAL
18                      Defendant.
                                                Date:
19                                              Time:
                                                Courtroom 3, 5th Floor
20                                              Judge: Hon. Beth L. Freeman
21

22

23

24

25

26

27

28
                                                                   MELEHANI DECL. ISO PLAINTIFF’S
                                                           ADMINISTRATIVE MOT. TO FILE UNDER SEAL
     4126-9291-5481.1                                                           5:18-CV-05814 BLF
       Case 5:18-cv-05814-BLF Document 28-1 Filed 11/29/18 Page 2 of 3



 1            I, WILL MELEHANI, declare and state as follows:

 2            1.        I am an Associate with the law firm of Orrick, Herrington & Sutcliffe LLP

 3   (“Orrick”), counsel of record for Plaintiff Poynt Corporation (“Poynt”) in the above-captioned

 4   matter. I am a member in good standing of the Bar of the State of California. I make this

 5   Declaration in support of Plaintiff Poynt Corporation’s Administrative Motion to File Under Seal

 6   its Opposition to Defendant Innowi, Inc.’s Motion to Dismiss. I have personal knowledge of the

 7   facts set forth below, except as otherwise stated, and if called as a witness I could and would

 8   testify competently to those facts.

 9            2.        Poynt Corporation’s Opposition to Defendant Innowi, Inc.’s Motion to Dismiss
10   (“Opposition Brief”) contains confidential material that should be sealed from the public record.

11   Specifically, the Opposition Brief discusses or quotes Exhibits B and D to the Complaint

12   currently maintained under seal by the Court.

13            3.        Poynt’s previous administrative motion to file the entirety of Exhibits B, C and D

14   to the Complaint was filed on September 21, 2018 (Dkt. 3) and was granted by the Court on

15   October 4, 2018 (Dkt. 15). It is my understanding and belief that Innowi has not challenged the

16   sealing order at Dkt. 15.

17            4.        The Declaration of Osama Bedier in Support of Plaintiff Poynt Corporation’s

18   Administrative Motion to File Under Seal Exhibits B, C and D to the Complaint filed on

19   September 21, 2018 (Dkt. 3-1) sets forth in detail the basis for asserting the confidentiality of
20   Exhibits B, C and D to the Complaint.

21            5.        Poynt has narrowly tailored the material to be sealed and solely redacted portions

22   of its Opposition Brief that discuss or quote Exhibits B and D to the Complaint.

23            6.        Poynt intends to treat and maintain as confidential any specific references and

24   quotes to Exhibits B and D to the Complaint in the Opposition Brief.

25   ///

26   ///

27   ///

28   ///
                                                                                  MELEHANI DECL. ISO PLAINTIFF’S
                                                        -1-               ADMINISTRATIVE MOT. TO FILE UNDER SEAL
     4126-9291-5481.1                                                                          5:18-CV-05814 BLF
        Case 5:18-cv-05814-BLF Document 28-1 Filed 11/29/18 Page 3 of 3


 1              I declare under penalty of perjury under the laws of the State of California that the
 2    foregoing is true and correct.
 3             Executed this 29th day of November, 2018 in San Francisco, California.

 4

 5

 6                                                    W L          EH

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                  MELEHANI DECL. ISO PLAINTIFF'S
     4126-9291-5481.1
                                                         2                ADMINISTRATIVE MOT. TO FILE UNDER SEAL
                                                                                               5:18-cv-05814 BLF
